On May 21, 2002, the defendant was sentenced to a Five (5) year commitment to the Department of Corrections, with recommendation for placement in a pre-release center or the Intensive Supervision Program for the offense of violations of the conditions of a suspended sentence for the offense of Criminal Possession of Dangerous Drugs, a Felony.
On April 1,2004, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was not present, but was represented by Meghan LulfSutton. The state was not represented.
Ms. Lulf-Sutton advised the Sentence Review Division that she spoke with the defendant’s counsel, Mr. Vince Van der Hagen. Mr. Van der Hagen advised Ms. Lulf-Sutton that he spoke with the defendant and the defendant advised that he did not wish to proceed with a hearing before the Sentence Review Division.
Therefore, it is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be dismissed.
Done in open Court this 1st day of April, 2004.
Chairperson, Hon. Marc Buyske, Member, Hon. John W. Whelan and Alt. Member, Hon. Gregory R. Todd.